Citation Nr: 1021689	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-25 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder. 

2.  Entitlement to service connection for a disorder of the 
left shoulder and scapula.  

3.  Entitlement to an initial rating in excess of 10 percent 
for cervical spondyloarthropathy with stenosis.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran's complete and inclusive dates of active service 
require clarification.  In VA Form 22-8821, application for 
education benefit, of October 1985 the Veteran reported 
having had active duty in the U.S. Naval Reserves from August 
1984 to February 1985.  In VA Form 28-1900, Vocational 
Rehabilitation application of September 2004, the Veteran 
reported having served in the U.S. Navy from June 1984 to 
February 1985, and from September 1998 to June 2004.  Other 
information on file indicates that the Veteran had active 
service in the Navy from August 1989 to August 1994 and from 
August 1992 to June 30, 2004.  A DD 214 reflects active 
service from August 1993 to June 30, 2004, with 3 years and 7 
months of prior active service and 4 years and 6 months of 
prior inactive service.  

More recently rating actions in June 2007 and November 2009 
reflect that the Veteran had military service from January 
10, 2007, to April 9, 2007, and from January 12, 2009, to May 
11, 2009.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating action of a Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for several disabilities, including 
cervical spondyloarthropathy with stenosis which was assigned 
an initial noncompensable disability rating, effective July 
1, 2004, the day following discharge from a period of active 
service.  That decision also denied service connection for, 
in part, a left knee disorder, a left elbow disorder, and for 
a disorder of the left shoulder and scapula.  

A report of a December 2006 telephone conference with a 
Decision Review Officer (DRO) is on file.  

Subsequently, a June 2007 rating decision granted a 10 
percent rating for cervical spondyloarthropathy with 
stenosis, effective July 1, 2004.  That decision also granted 
service connection for a left knee strain with arthritis 
which was assigned an initial 10 percent disability 
evaluation.  This grant of service connection is a complete 
grant of the benefit sought on appeal and, thus, that matter 
is no longer before the Board.  As there is no jurisdiction 
conferring Notice of Disagreement (NOD) as to the downstream 
elements of effective date or compensation levels, no such 
issue is now in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

A November 2009 rating action denied service connection for 
varicose veins of the left leg and for thoracic outlet 
syndrome.  

A February 2010 deferred rating action noted that additional 
active duty service treatment records were received after the 
November 2009 rating decision which showed thoracic outlet 
syndrome (a group of disorders that occur when the blood 
vessels or nerves in the space between the clavicle and the 
first rib become compressed) and varicose veins.  The Veteran 
was to be scheduled for a VA examination.  

In a July 2008 statement the Veteran's husband indicated that 
the impact of the Veteran's service-connected cervical spine 
disorder and the claimed disorders of the left shoulder and 
scapula and her left arm was impairment of her mental 
disposition and her mood, as well as causing bouts of 
depression.  It is not clear from this whether the Veteran 
seeks service connection for a psychiatric disorder as 
secondary to any service-connected disability(ies).  So, this 
matter is referred to the RO for clarification.  

The issues of service connection for a left elbow disorder 
and for a disorder of the left shoulder and scapula are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The manifestations of the cervical spondyloarthropathy with 
stenosis are flexion to greater than 30 degrees, the combined 
range of motion of the cervical spine is greater than 170 
degrees, and there is no cervical spine ankylosis, muscle 
spasm, or guarding severe enough to result in abnormal spinal 
contour; and there are no incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during a twelve month period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for cervical spondyloarthropathy with stenosis are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.21, .71a, Diagnostic Code 5242. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The appeal arises from the Veteran's disagreement with the 
initial rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has afforded her with VA rating 
examinations with respect to the claim.  There is no evidence 
that there has been a change in the service-connected 
disability since the last examination.  The reports of the VA 
examination conducted in this case show that the examinations 
were thorough.  Thus, the examinations overall are adequate 
bases upon which to base a decision.  Accordingly, a remand 
for a more recent examination is not necessary.  38 C.F.R. 
§ 3.327(a) (2009).   

The Board finds these actions have satisfied VA's duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  

Background

An inservice cervical MRI in February 2003 revealed mild 
intervertebral disc space narrowing and disc dessication at 
all cervical levels. At C5-6 there was a symmetric 
uncovertebral degenerative disease on the right, resulting in 
mild to moderate right foraminal stenosis.  At C6-7 there was 
mild spondyloarthropathy, and mild bilateral foraminal 
stenosis. The impression was multi-level cervical 
spondyloarthropathy.  

On VA general medical examination in December 2004 the 
Veteran's claim file was available for review.  The Veteran 
did not report having weakness in any extremity or 
paraesthesia.  She took Motrin, as needed, about five times 
weekly.  

On physical examination the Veteran's neck was supple and her 
trachea was in the mid-line.  Her thorax was symmetrical.  As 
to her back, there was no pain on motion and no pain 
associated with repeated range of motion exercises or upon 
opposing mild resistance.  There was no abnormality of her 
posture or gait.  Coordination was intact.  There was no 
gross sensory defect to light touch.  Muscle strength was 5/5 
throughout, bilaterally.  Deep tendon reflexes were symmetric 
and 2, bilaterally.  

It was noted that she had fallen in 1990 or 1991 and had had 
pain in the left shoulder since then.  There was no fracture 
or dislocation but over the years she was treated with warm 
pads, pain medications, physical therapy, chiropractic 
manipulation, physical therapy, and local injections.  A TENS 
unit had helped the most and she still used it.  Pain in her 
left shoulder was constant and increased if she reached 
overhead or lifted anything over 25 lbs.  The pain radiated 
up the neck and down the left elbow and arm.  If she kept her 
arms elevated over 90 degrees for a while, the left arm would 
start to tingle.  The area was not swollen, hot, red, stiff, 
weak or unstable.  She had not had surgery.  On physical 
examination her shoulder contour was normal.  There was no 
edema, tenderness, guarding, redness, heat, instability, 
weakness, abnormal movement, spasm, pain on motion, pain on 
motion against resistance, nor pain on repeated motion.  Here 
left elbow was not reported to be swollen, hot, red, stiff, 
weak, unstable or lacking in endurance.  On examination there 
was no soft tissue swelling of the left elbow nor any 
effusion, tenderness, guarding, redness, heat, instability, 
weakness, abnormal movement, spasm, pain on motion, pain on 
motion against resistance, nor pain on repeated motion.   

The Veteran did not report having any swelling, heat, 
redness, stiffness, weakness, instability, giving-out, 
locking, fatigue or lack or endurance of the cervical spine.  
On physical examination there was no edema, tenderness, 
guarding, redness, heat, instability, weakness, abnormal 
movement, spasm, pain on motion, pain on motion against 
resistance, nor pain on repeated motion.  Cervical flexion 
was to 45 degrees, extension was to 55 degrees, right and 
left lateral flexion were to 35 degrees, left lateral 
rotation was to 60 degrees, and right lateral rotation was to 
70 degrees.  

X-rays were not requested because the Veteran was trying to 
become pregnant.  She was informed that X-rays could be 
scheduled, if she wished.  

The pertinent diagnoses were left shoulder contusion with on-
going symptoms in the left  shoulder, neck, and elbow which 
were likely to be secondary to a past shoulder contusion.  

Clinical records from the Betheseda Pain Management Clinic of 
2006 and 2007 show that the Veteran had several trigger point 
injections for management of pain. 

On VA orthopedic examination in January 2007 the Veteran's 
claim file was available for review.  She used Motrin, as 
needed, and last used it about a week before the examination.  
On examination her spine was erect and her posture and gait 
were normal.  There was no sensory deficit to light tough.  
Muscle strength was 5/5 throughout, bilaterally.  Deep tendon 
reflexes were symmetric and 2, bilaterally.  The examiner 
noted that as to any DeLuca factors, it would be speculative 
to comment further upon range of motion, fatigability, 
incoordination, pain or flare-ups beyond what was described 
in the examination report.  

As to the Veteran's left shoulder, left elbow, and neck, she 
had fallen in 1995 and developed pain in the left side with 
numbness in the left arm. In 1998 the pain recurred with 
paresthesia and radiation of pain down the left arm.  She was 
referred for chiropractic manipulation and was found to have 
a lipoma in the scapular area.  In 1999 the lipoma was 
removed but it did not affect the pain.  She had then had an 
MRI which showed degenerative arteries with foraminal 
narrowing.  She received physical therapy and local injection 
which had not helped.  She now had constant pain which she 
estimated to be 3 or 4 on a scale of 10, which increased to 8 
when precipitated by reaching up, carrying over 25 lbs., 
sleeping on a thick pillow or looking sideways for 2 mintues.  
She was not sure if the pain radiated up, besides going down 
the left arm.  The areas affected were not swollen, hot, red, 
stiff, weak, unstable, fatigued or lacking in endurance.  She 
could not lift more than 20 lbs.  She had to reach up for 
things with her right arm.  She had problems turning her head 
when driving.  There was no effect on her work. 

On examination of the Veteran's cervical spine there was no 
pain in the neck area but there was pain in the scapular area 
on motion, pain on motion against resistance, and pain on 
repeated motion.  There was no edema, tenderness, guarding, 
redness, heat, instability, weakness, abnormal movement, 
spasm, pain on motion, pain on motion against resistance, or 
pain on repeated motion.  Cervical flexion was to 40 degrees, 
extension was to 55 degrees, right and left lateral flexion 
were to 40 degrees, and right and left lateral rotation were 
to 60 degrees.  X-rays of her cervical spine revealed no 
fracture and no arthritic changes.  The posterior alignment 
was preserved.  The interspaces and foramina were intact.  
The radiological impression was that the cervical spine was 
normal.  

The pertinent diagnoses were cervical spine degenerative 
arthritis with on-going syndromes which were likely to be 
secondary to the arthritis; a normal left shoulder; and a 
normal left elbow.  

In a July 2008 statement the Veteran reported that she had 
recently had trigger point injections of analgesics over her 
left scapular area due to pain. Periodically, her left 
scapular pain radiated down her left arm and up the left side 
of her neck.  She used a TENS unit and non-steroidal anti-
inflammatory medication but these did not completely relieve 
her pain.  Her activities of daily living were guarded by 
avoiding certain movements, e.g., lifting her left arm over 
her head, turning her neck to look at objects, or lifting 
over 10 lbs.  All of these activities increased her pain.  On 
average her pain was estimated to be 2 or 3 on a scale of 10, 
rising to 5 to 7 at times during the week.  The pain had 
progressively worsened and she would be seeking more invasive 
procedures for pain relief.  

In a July 2008 statement the Veteran's husband reported that 
she had left thoracic outlet syndrome and cervicobrachial 
syndrome as well as myofacial pain syndrome.  The frequency 
and severity of her episodes of pain had worsened over the 
last couple of years.  There were days when she was miserable 
and virtually incapacitated.  Unfortunately, no non-narcotic 
prescription pain medications had been effective.  She 
frequently wore a lidocaine pain patch or used a TENS unit.  
She had difficulty sleeping due to pain.  She was unable to 
raise her left arm over her head and unable to lift objects 
weighing more than 10 lbs.  She was unable to turn her neck 
to see oncoming traffic when driving.  This had a profound 
impact on her mental disposition and her mood.  The pain 
could bring on bouts of depression.  

General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if a disorder more nearly approximates the criteria therefore 
but not all disorders will show all the findings specified 
for a particular disability rating, especially with the more 
fully described grades of disabilities but coordination of 
ratings with functional impairment is required.  38 C.F.R. 
§§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during 
any appeal for an increased rating for separate periods of 
time based on facts found, a practice known as "staged 
ratings." Fenderson v. West, 12 Vet. App. 119 (1999) (initial 
staged ratings). 

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Spinal Rating Criteria

The criteria for rating intervertebral disc syndrome (IVDS), 
38 C.F.R. § 4.71a, Diagnostic Code 5293 ("the old IVDS 
criteria") were revised effective September 23, 2002.  67 
Fed. Reg. 54345 - 54349 (2002).  Effective September 26, 
2003, the old spinal criteria, other than for rating IVDS, 
were revised.  See 69 Fed. Reg. 32449 (June 10, 2004).  

Because the Veteran's claim was received in 2004, only the 
new IVDS and spinal rating criteria may be considered and 
applied.  See VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 
7-2003 (Nov. 19, 2003); Rodriguez v. Nicholson, 19 Vet. 
App. 275, 288-89 (2005); see, too, 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114. 

The Formula for Rating IVDS on Incapacitating Episodes 
provides that a 10 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  A 
20 percent rating is warranted if there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  

Note 1 to the revised Diagnostic Code 5293 defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by and treatment 
by a physician.  Supplementary Information in the published 
final regulations states that treatment by a physician would 
not require a visit to a physician's office or hospital but 
would include telephone consultation with a physician.  If 
there are no records of the need for bed rest and treatment, 
by regulation, there are no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).

The rating criteria for evaluating service connected spinal 
disabilities were amended effective September 26, 2003, 
except that the criteria for the evaluation of intervertebral 
disc syndrome (IVDS) were previously amended effective 
September 23, 2002.  Note (6) to the revised criteria 
provides, generally, that the thoracolumbar and cervical 
segments of the spine are to be separately evaluated.  

The spinal rating criteria revised on September 26, 2003, 
provide that IVDS may be evaluated under either the IVDS 
criteria based on incapacitating episodes, which became 
effective September 23, 2002, or under a General Rating 
Formula for Diseases and Injuries of the Spine, which became 
effective September 26, 2003, with separate rating assigned 
for the orthopedic and the neurologic components of 
disability, whichever method results in a higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
68 Fed. Reg. 51454, 51455 (August 27, 2003); see also Bierman 
v. Brown, 6 Vet. App. 125 (1994).  

Peripheral neuropathy which is wholly sensory is mild or, at 
most, moderate.  With dull and intermittent pain in a typical 
nerve distribution, it is at most moderate.  With no organic 
changes it is moderate or, if of the sciatic nerve, 
moderately severe.  With loss of reflexes, muscle atrophy, 
sensory disturbance, and constant pain that at times is 
excruciating, it is at most severe.  Peripheral nerves 
ratings are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  38 C.F.R. 
§§ 4.123, 4.124, 4.124a.  



Cervical Spine Rating Criteria

Under the new spinal General Rating Formula a 10 percent 
rating is warranted when forward flexion of the cervical 
spine is greater than 30 degrees but not greater than 40 
degrees, or the combined range of motion of the cervical 
spine is greater than 170 degrees but not greater than 
335 degrees (the maximum combined range of motion being 340 
degrees), or if there is either (1) muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, (2) vertebral body fracture with 
loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees or the combined range of motion of the 
cervical spine is not greater than 170 degrees (the maximum 
combined range of motion being 340 degrees), or if there is 
either (1) muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour, e.g., scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Note (2) of the spinal rating criteria revised on September 
26, 2003, provides that for calculation of combined range of 
motion the maximum motions of the cervical spine are 45 
degrees of forward flexion, 45 degrees of backward extension, 
45 degrees of lateral bending either to the right or the 
left, and 80 degrees of rotation either to the right or left 
and the normal combined range of motion shall be 340 degrees.  

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).  



Analysis

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the Veteran's 
cervical spondyloarthropathy with stenosis is appropriately 
evaluated as 10 percent disabling and does not warrant a 
higher disability rating at any time during this appeal. 

It is clear that since service discharge the Veteran has not 
had incapacitating episodes due to cervical spine disability 
for which a physician has prescribed bed rest.  The 
statement by the Veteran's husband that the Veteran is at 
times virtually incapacitated is a conclusion which he is 
not competent to make because he lacks the necessary medical 
education, training, and expertise.  See generally Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
rating for the service-connected cervical spine disorder 
must be made on orthopedic manifestations, because even 
assuming but without conceding, that the neurological 
manifestations of the left upper extremities represents the 
neurological component of cervical IVDS they are not 
compensable inasmuch as the VA examinations found no motor 
or sensory impairment of either upper extremity.  

Under the new spinal rating criteria, the VA rating 
examinations found flexion was to greater than 30 degrees and 
the combined range of motion is greater than 170 degrees.  
The examination did not find the presence of muscle spasm and 
there was no evidence of guarding that resulted in an 
abnormal contour of the spine.

Further, the evidence does not establish additional 
impairment due to other factors such as pain, fatigue or 
weakness.  Also, there is no neurological impairment 
warranting a separate rating, for combination, with the 
orthopedic impairment.  Likewise, there is no vertebral 
fracture, abnormality of spinal contour or ankylosis.  

As to the orthopedic aspect, the objective findings do not 
document more than, at most slight limitation of motion of 
the cervical spine.  Even considering the Veteran's 
subjective complaints of pain, the evidence of record does 
not show any additional limitation of motion or other 
impairment of function that would support an evaluation in 
excess of the current 10 percent rating.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); see 
also 38 C.F.R. §§ 4.45, 4.59 (2008).  

Thus, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly 
approximate the criteria for an evaluation higher than 10 
percent at any time since the day after service discharge.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, the disability has been no more than 10 percent 
disabling since that date, so the rating cannot be "staged" 
because the 10 percent rating represents the greatest level 
of functional impairment since that date. 

In sum, the Board concludes that an initial disability rating 
in excess of 10 percent for the cervical spine disorder is 
not warranted at any time since the day after service 
discharge on June 30, 2004.  

Lastly, since the preponderance of the evidence is against 
the claims, the benefit of the doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefits sought on appeal are accordingly denied. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence presents such an exceptional disability picture that 
the available schedular ratings for the service-connected 
disability are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the 
service-connected disability with the established criteria.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. 
Peake, 572 F.3d 1366 (Fed.Cir. 2009). 

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun, Id. 

Comparing the Veteran's current disability levels and 
symptomatologies to the Rating Schedule, the degree of 
disability for each disorder is contemplated by the Rating 
Schedule and the assigned schedule ratings are adequate.  
Thus, no referral for extraschedular consideration is 
required. 

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An initial rating in excess of 10 percent for cervical 
spondyloarthropathy with stenosis is denied. 


REMAND

Following the November 2009 RO denial of service connection 
for varicose veins of the left leg and service connection for 
thoracic outlet syndrome, a February 2010 deferred rating 
action noted that additional active duty "STR" (service 
treatment records) were received after the November 13, 2009, 
rating denial and that the additional STRs showed, in 
addition to varicose veins, the presence of thoracic outlet 
syndrome which was "(a group of disorders that occur when 
the blood vessels or nerves in the space between the clavicle 
and the first rib become compressed)."  

In the May 2010 Informal Hearing Presentation the Veteran's 
service representative argued that the claim for service 
connection for thoracic outlet syndrome was inextricably 
intertwined with the claims for service connection for a left 
elbow disorder and for a disorder of the left shoulder and 
scapula.  While there is no Notice of Disagreement (NOD) 
initiating an appeal from the denial of service connection 
for varicose veins of the left leg or for service connection 
for thoracic outlet syndrome, the fact that there are 
additional, and apparently new, STRs that have not been 
considered in adjudicating the claims for service connection 
for a left elbow disorder and for a disorder of the left 
shoulder and scapula requires that the case be remanded for 
that purpose.

Additionally, in the May 2010 Informal Hearing Presentation 
the Veteran's service representative argued that not all of 
the Veteran's periods of military active duty have been 
verified.  It was also argued that the VA examinations in 
2004 and 2007 were inadequate for the purpose of determining 
whether the claimed disorders of the left elbow and the left 
shoulder and scapula were related to military service.  

Accordingly, the case is REMANDED for the following action:

1.  The appropriate steps should be taken 
to verify all of the Veteran's periods of 
active service.  

2.  The appropriate steps should be taken 
to ensure that all STRs of all periods of 
the Veteran's military service have been 
obtained and are associated with the claim 
file.  

3.  Afford the Veteran a VA examination to 
address the etiology of the claimed 
disorders of the left elbow and then left 
shoulder and scapula.  

The examiner must have access to and review 
the claims folder for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner is asked to express an opinion 
as to whether the Veteran now has disorders 
of the left elbow and the left shoulder and 
scapula which are at least as likely as not 
related to any period of the Veteran's 
military service; or which are at least as 
likely as not proximately due to or the 
result of the service-connected cervical 
spine disorder; this should include whether 
the claimed disorders are aggravated, i.e., 
increased in severity, by the service-
connected cervical spine disorder.  

The examiner is asked to comment upon the 
significance, if any, of the Veteran's many 
complaints during service of left posterior 
shoulder pain and pain of the left elbow 
and the many attempts at treatment for 
these complaints.  The examiner is also 
asked to comment upon the significance, if 
any, of the June 2002 inservice clinical 
notation, in conjunction with the Veteran's 
complaint of left scapular pain, of "MFPS" 
(myofascial pain syndrome).  

In reaching an opinion, the examiner is 
asked to comment upon the significance, if 
any, of any thoracic outlet syndrome which 
the Veteran may have had during any period 
of active military service. 

In formulating the medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefor.   

The Veteran is hereby advised that failure 
to report for any scheduled VA examination 
without good cause shown may result in the 
denial of the original claim for service 
connection.

4.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  Also, if the Veteran is claiming service 
connection for the claimed disorders of the 
left elbow and the left shoulder and scapula 
as due to or aggravated by her service-
connected cervical spine disorder, this 
should also be adjudicated and the 
appropriate steps must be taken to ensure 
that the Veteran is given the appropriate 
notification under the Veterans Claims 
Assistance Act of 2000 (VCAA) of how to 
substantiate a claim for service-connection 
on the basis of secondary service-connection 
as well as secondary aggravation, under 
38 C.F.R. § 3.310(a) and (b) (2009).  

6.  After the above development has been 
completed, readjudicate the claims.  

If the benefits sought remain denied, furnish 
the Veteran, and representative, if any, a 
Supplemental Statement of the Case (SSOC) and 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


